     Case 3:19-cv-00592-JWD-EWD                Document 1        09/06/19 Page 1 of 6




                      A COMPLAINT UNDER THE CIVIL RIGHTS ACT,
                                         42U.S.C.§ 1983

                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
                                                       d
J^4k c-\. cf - ^ ( ifk iOOoool^:^
             Plaintiff Inmate Number



VERSUS

 > I'd ^T, (3-Ov^'tT^ /^ / U
^bvll.s ^cel
   hc-t/\/ k^J^'h.

(Enter above the full name of each
defendant In this action.)



                                  Electronic Filing Pilot Program
       In accordance with the Procedural Rules for Electronic Filing Pilot Project, General Order
2012-01, inmates who reside in or are transferred into Louisiana Department of Corrections facilities
participating in the Electronic Filing Pilot Program shall receive orders, notices and judgments by
Notice of Electronic Filing C'NEF").



                          Instructions for Filing Complaint by Prisoners
                          Under the Civil Rights Act, 42 U.S.C. § 1983.


       The names of all parties must be listed in the caption and in part III of the complaint exactly
the same.


       In order for this complaint to be filed, it must be accompanied by the filing fee of $400.00.
In addition, the United States Marshal will require you to pay the cost of serving the complaint on
each of the defendants.

       If you are unable to pre-pay the filing fee and service costs^ you may petition the court to
proceed in forma pauperis. You must sign the affidavit, and obtain the signature of an authorized
officer certifying the amount of money in your inmate account. Ifpauper status is granted, you will
be required to pay an initial partial filing fee and thereafter, prison officials shall be ordered to
forward monthly payments from your inmate account until the entire filing fee is paid.
      Case 3:19-cv-00592-JWD-EWD                 Document 1        09/06/19 Page 2 of 6




       You will note that you are required to give facts. THIS COMPLAINT SHOULD NOT
CONTAIN LEGAL ARGUMENTS OR CITATIONS. ALSO, DO NOT INCLUDE EXHIBITS.


       Submit the complaint and pauper affidavit to the Clerk of the United States District Court
for the Middle District of Louisiana, 777 Florida Street, Suite 139, Baton Rouge, La. 70801-1712.



I. Previous Lawsuits

       A. Have you begun other lawsuits in state or federal court dealing with the same facts
       involved in this action or otherwise relating to your imprisonment? Yes ( ) No

       B. If your answer to A is yes, describe each lawsuit in the space below. (If there is more
       than one lawsuit, describe the additional lawsuits on another piece of paper, using the same
       outline.)

       1. Parties to this previous lawsuit
               Plaintiff(s):.



               Defendant(s):



       2. Court (if federal court, name the district; if state court, name the parish):




       3. Docket number:

       4. Name of judge to whom case was assigned:



       5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?):




       6. Date of filing lawsuit:
       7. Date of disposition;



       C. Have you had any previously filed federal lawsuits or appeals, whether or not related to
       the issues raised in this complaint, dismissed by any federal court as frivolous, malicious,
       or for failure to state a claiin for which relief can be granted?
              Yes ( ) No i
    Case 3:19-cv-00592-JWD-EWD                Document 1        09/06/19 Page 3 of 6




      If your answer is yes, list the civil action numbers and the disposition of each case. You
      must identify in which federal district or appellate court the action was brought.




II. Place of present confinement:




      A. Is there a prisoner grievance procedure in this institution?
               Yes^NoO^

      B. Did you present the facts relating to your complaint in the state prisoner grievance
      procedure?
               Yes><No()

      C. If your answer is Yes:

      1. Identify the administrative grievance procedure number(s) in which the claims raised in
      this complaint were addressed.

      2. 1\yhat steps did you take?' X 4T t ^d ^V Qo ^ p f^f^ •t~ ', ^ ^~
                 r-^s^G^tS^ +nsM. C fc^r^^-^ H^c^ f^ ^f^<i_
                   1^'cL b^\ ^pp-e^ / "h^ <^A^ V^rd^^t Pe^n^s (^

      3. .What >vas the result? ^T^_ Vl^rde^ ^O^^ld ^ \/ <?0^p/^ 1
      ^o""'^~"\}c,Vct7~^~


      D. If your answer is No, explain why not:



III. Parties
      (In Item A below, place your name in the first blank and place your present address in the
      second blank. Do the same for additional plaintiffs, if any.)

      A. Name ofplajntiff(s) ^O^lH^n Q^ < Q^l/
        Address ^S^'Ce^ ~^^^ S^ft\^ 6 T~^bt Ko^zL^'7a ^r

      In Item B below, place the full name of the defendant in the first blank, his official position
      in the second blank, and his place of employment in the third blank. Use Item C for the
      names, positions, and places of employment of any additional defendants.
            Case 3:19-cv-00592-JWD-EWD              Document 1        09/06/19 Page 4 of 6




             B_ Defend      s                                                           js employed as^~>
                                                                          aT^~K< ^tS ^ Tr il ^
            yj}^H de^_ ^J^^'irk^
             (^ AdditionaJ De^ndan^ h^'^ i^c M^l f ^}ii                                 ^ hi.
                         -2&fc?TC     .3-^^
                                              '^s<~ e-dpi, Yk'ona^
                                                Ts's^-i^ 5W                    \/c\ <   ^     r      ^^5^   -z



              ^^v< Kon^ L^ 70^0^

       IV. Statement of Claim

             State here as briefly as possible the facts of your case. Describe how each defendant is
             involved. Include also the names of other persons involved, dates, and places. Do not given
             any legal arguments or cite any cases or statutes. If you intend to allege a number of
             related claims, number and set forth each claim In a separate paragraph. (Use as much space
             as you need. Attach extra sheets if necessary,)



              ^          < JlL^t </ 'I')/-^0lcl.
                                       ^             T U)<\.& 'TP^seA"^1^ ^ •r ^'^
           ^p^c^ ^isk ^l^o^ uo\^k<G^i^T a )0 ^y S^
            <^y ^. ^. Vc Pi6 Ai c^> a -L cxnl Ky p^/1~-en4- i o *< rv\ e It'Cc^ a^
   "^ ^ ^-5' £\<T<^^A on '^w ^^ot^ a^.\ J^ok^li 'X'-to [J
   wzAvc^l aLi^V ^ W^Q^'^^\ ~ey^\c\^^^rA~ ^\'i 551 ^
   rv^o^i^ a^ pr-p2c^( IT<<J- vjg^lA Clocus^ rvil/ MI. V 5^U^
'^-0^f0ryv& UJofS^,^ fc j)^ p/'o^^^-l-sM-e ^r^ Lui'l/t
 ^^ ^ni<^>fh)^<S3                                      ;U -£.1 4^ W- e-^^. oicj;^
records u^5^~
5^s a^ZcCS                               ^             ^MV^ ^ a^ \^V\(
                                                 \£^ TWV^MV^^^I

                                      &J44 b<pv^-v-('wU ^ec^^p^e. tn^^f^l
                                                                                               AJiL. K.XV

  -.e^vu^-r^u3^^ .(A^\ .'Wci'Vf
             ^^ q^i,YMf^>r'      i •A.^F/y-e^^^^
                              i wd^tt-pT-en^  ^J ^ liC ^
                                                 in^nc^^

^V<L Yf-^-Vnr O^^&ipcy <^^Hy ^5^ UJ^ na^J in. i^y
DC^\^l ^O^W^-IT ^VA T^ 25J' ^'& \\ aJ°LS Ji-\^i o^
^av-^ ^-'7^n < A^/ ^<:r-v- yl^i 1^ W^ ov^ 1$$^)
<^5uA^ v\ s^^e ^^/ f^f^i ^nd ^Ddoh^i^c.^ 9<<^
 \^ ^ot^^'4° ^V\V le^ls ^ ISV^^ ^^
  Q^^ii^
     Case 3:19-cv-00592-JWD-EWD                Document 1        09/06/19 Page 5 of 6




V.   Relief

     State briefly exactly what you want the court to do for you. Make no legal arguments. Cite


                                                                        -ZT^IL
     no cases or statutes. Attach no exhibits. AIU ^J tA/mA<W^ €^ ^^ ^ ^jTh

                            ^ <?Vh5b»                                          €c               -$< S.rv,
              ^4~^vx Wt^lj                                    .To ^
      ^W^j q^l c/0n^p^^§^+?i)^-^ ^,^^^^
                                         -1                                                            :1
       ' .^d^ .^N-^jW ^y.i^, c^^l^^^^/d
              's Uqclar^ti^n ,f _ ^;1/.•"'Z/'^
                                       j'^/.y^. ^
                                                . ".' ''' v
                 j^ditf^ft'zc^ ^/^
     lu^^k-lTl^W WiVf-^tic^    ^^- PfWc-^
     1.1 understand that I am prohibited from bringing a civil action in forma pauperis if, while
     I was incarcerated or detained in any facility, I have brought three or more civil actions or
     appeals in a court of the United States that were dismissed on the grounds that they were
     frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am
     in imminent danger of serious physical injury.


     2. I understand that even if I am allowed to proceed in forma pauperis, I am responsible for
     paying the entire filing fee and any costs assessed by the Court, which, after payment of the
     partial initial filing fee, shall be deducted from my inmate account by my custodian in
     installment payments as prescribed by law.

     3. I understand that if I am released or transferred, it is my responsibility to keep the Court
     informed of my whereabouts and failure to do so may result in this action being dismissed
     with prejudice.

     4.1 consent to receive orders, notices and judgments by Notice of Electronic Filing.



     Signed this
            this ^^ d av
                      .dayof
                           ofHi.




                                                 Signature ofplaintiff(s)
                                                                                            Case 3:19-cv-00592-JWD-EWD




                    EH.


                                  V&T^-VJ^ ^-y^^ ^pT;oi
                                                                                            Document 1




                                     ^-W^' ^orvV^^-^
                                    ~s^°0   \ '^TVS?T^iv
                                     \ \J ^^^        '\
                                             »v

                          sw
                          T.3-^
                                              ^^


                                                                                     .^
                                                                                            09/06/19 Page 6 of 6




                                                         L   ;^ ^-7 /HXS"^^<^<
                                                   ^S^S: ^1^7®
                                                   ^ ^ }^\ ^ ^ .^T -. (LJU^ ' ^"^/ ^ W> ^
                                                                      'cn'^Yc
  USA FoWyiJ^.n;'
                                                                    tY^^^^^
                                                                          ^"Vl?
                                                                      aw^U^>Wr^ ^v
'.^.^-•^^••'"^•^
